Remarks
Claims 1-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/19/2022 have been fully considered but they are not persuasive.
Applicant alleges “Sheller and Deutschmann fail to disclose or render obvious ‘selecting, based on a type of the user option, a first set of usage attributes that can be used to monitor the user option, wherein the first set of usage attributes is selected for user options of a first type and a second set of user attributes is selected for user options of a second type’”.  Applicant then describes Applicant’s understanding of 1 paragraph of Sheller, points to the instant application’s specification, and alleges “Applying this to Sheller, regardless of whether the user is drafting emails or reading emails, Sheller will use a particular set of sensors.”  To the contrary, in this scenario set forth by Applicant, if the user were to be writing an email, the typing speed of the user could be used, but if the user is reading an email, the typing speed could not be used, and other sensor data would be required.  
Applicant continues by alleging “Only when the sufficient evidence is gathered will Sheller use another set of sensors.”  The Examiner thanks Applicant for admitting that another set of sensors is used at this specific point in time, which corresponds to a different user option.  The Examiner also notes that the claim does not require any different set of sensors is ever used.  
Applicant goes on to allege “This change in Sheller can occur during a single user option.  For example, a user may be drafting emails and while drafting emails, Sheller may determine that sufficient evidence is gathered to warrant re-authentication – prompting a switch to the high-power sensors.  Because the type of usage attributes that Sheller is gathering is independent of the type of user option, Sheller fails to teach the subject matter at issue.”  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the user option must be drafting emails) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Indeed, claim 1 does not specify what the user option is and this user option may be any user option, such as typing, using a mouse, using a particular application, using the device, not using the device, currently being authenticated via continuous authentication, having a previous authentication, requiring high powered sensor authentication, or any of myriad other user options.  Applicant has simply chosen a single example from the specification and is trying to argue that the user option must be drafting emails, which is simply incorrect.  Indeed, the claim does not even specify that there is ever any use of a second user option or a second set of usage attributes.  The claim only includes use of the first set and first type.  Moreover, the second set and type that need never be used need not even be different based on the claim language in claim 1.  
Applicant provides a summary of Applicant’s understanding of a portion of Deutschmann, alleges “nowhere in Deutschmann is there discussion of selecting a particular set of usage attributes”, appears to quote Deutschmann paragraph 27, and alleges “Accordingly, Deutschmann also fails to teach the subject matter at issue.”  The same response as above with respect to Sheller applies to this allegation as well.  Furthermore, Deutschmann clearly states, in Applicant’s cited paragraph 27, that “The behaviometric data recorded can also vary based on what is displayed on the screen 104.  For example, when a keyboard is displayed, inputs (such as presses or swipes) can be seen differently when directed at the keyboard (signifying entry of text) compared to when a swipe is used for example, to move/scroll a window.”  Even though this is not claimed, this clearly shows what Applicant appears to believe is required by the instant application’s specification (different usage attributes for different screens and usages thereof).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now states “detecting whether a discrepancy ... exists” and then a conditional step “in response to detecting the discrepancy”.  However, it is unclear if this is a required step or not.  Since it is within the claim, one must assume it is required.  However, claim 9 then states “in response to not detecting the discrepancy”, meaning that the discrepancy need never be detected and the final limitation of claim 1 may never be required.  It is impossible for a competitor to determine the metes and bounds of the claim in order to avoid infringement, since the claim includes language that is not required thereby.  For example, it is unclear if a competitor that had the same steps, but then always did not detect a discrepancy would infringe or not, since claim 1 requires detection of a discrepancy, but also does not require detection of a discrepancy.  Claims 11 and 20 have the same issue and are rejected for the same reasons.  Claims 2-10 and 12-19 are rejected at least based on their dependencies.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheller (U.S. Patent Application Publication 2014/0282868) in view of Deutschmann (U.S. Patent Application Publication 2020/0320181).
Regarding Claim 1,
Sheller discloses a method for continuously authenticating a user, the method comprising:
Receiving, at a computing device, initial authentication credentials of the user, the initial authentication credentials enabling access to a service via the computing device (Exemplary Citations: for example, Abstract, Paragraphs 12, 13, 22, 24, 27, 30, 34, 37, 42, 65, and associated figures; authenticating the user, for example);
While the service is being accessed, continuously determining whether an unauthorized user has replaced the user in accessing the service by (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; continuous authentication using sensors, trusted agents, and the like, for example):
Identifying a user option selected for interacting with the service (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; anything the user is doing, for example);
Selecting, based on a type of the user option, a first set of usage attributes that can be used to monitor the user option, wherein the first set of usage attributes is selected for user options of a first type and a second set of usage attributes is selected for user options of a second type (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; determining what to monitor, increasing aggressiveness, which reduces false positives, etc., based on the monitoring and history, for example);
Receiving a plurality of data streams capturing the first set of usage attributes of the service, wherein each data stream of the plurality of data streams is of a different data type (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; capturing sensor data, such as colors, typing patterns, mouse movements, and many others, for example); and 
Comparing the first set of usage attributes with historic usage attributes associated with the user (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; comparing the above to historical values, for example);
Detecting whether a discrepancy between the first set of usage attributes and the historic usage attributes exists, the discrepancy indicating that an unauthorized user has replaced the user (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; determining that the values do not match historical values, for example); and
In response to detecting the discrepancy, determining that the unauthorized user has replaced the user, and ceasing the access to the service via the computing device (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; terminating session, for example).  
Deutschmann also discloses identifying a user option selected for interacting with the service (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 29, 30, 37, 38, and associated figures; anything the user is doing, for example); and
Selecting, based on a type of the user option, a first set of usage attributes that can be used to monitor the user option, wherein the first set of usage attributes is selected for user options of a first type and a second set of usage attributes is selected for user options of a second type (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 29, 30, 37, 38, and associated figures; determining combinations of behaviometric data to use, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the behaviometric data based authentication threshold changing techniques Deutschmann into the re-authentication system of Sheller in order to allow the system to provide multiple levels of authentication/authorization, to change the biometric authentication threshold in order to make the system more secure, to reduce the time it takes to re-authenticate a user when the user properly authenticates each time, and/or to provide for additional parameters to use in authentication.  
Regarding Claim 11,
Claim 11 is as system claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 20,
Claim 20 is a medium claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 2,
Sheller as modified by Deutschmann discloses the method of claim 1, in addition, Sheller discloses that the plurality of data streams comprises at least two of: an audio data stream, a video data stream, a biometrics data stream, and an I/O command data stream (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures).  
Regarding Claim 12,
Claim 12 is a system claim that corresponds to method claim 2 and is rejected for the same reasons. 
Regarding Claim 3,
Sheller as modified by Deutschmann discloses the method of claim 1, in addition, Sheller discloses identifying all possible usage attributes that can be extracted from the plurality of data streams (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; identifying parameters that can be monitored, for example);
Determining, based on the service and the user option, the first set of usage attributes from the plurality of data streams that increase a likelihood of detecting the discrepancy without false positives (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; determining what to monitor, increasing aggressiveness, which reduces false positives, etc., based on the monitoring and history, for example); and
Parsing each of the plurality of data streams to extract the first set of usage attributes (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; analysis of multiple parameters/sensors, for example).  
Deutschmann also discloses identifying all possible usage attributes that can be extracted from the plurality of data streams (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 29, 30, 37, 38, and associated figures; identifying behaviometric or other data, for example);
Determining, based on the service and the user option, a first set of usage attributes from the plurality of data streams that increase a likelihood of detecting the discrepancy without false positives (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 29, 30, 37, 38, and associated figures; using a combination of behaviometric data, reducing false positives, changing the biometric (re)authentication threshold, etc., for example); and
Parsing each of the plurality of data streams to extract the first set of usage attributes (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 29, 30, 37, 38, and associated figures; using a combination of behaviometric data, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the behaviometric data based authentication threshold changing techniques Deutschmann into the re-authentication system of Sheller in order to allow the system to provide multiple levels of authentication/authorization, to change the biometric authentication threshold in order to make the system more secure, to reduce the time it takes to re-authenticate a user when the user properly authenticates each time, and/or to provide for additional parameters to use in authentication.  
Regarding Claim 13,
Claim 13 is a system claim that corresponds to method claim 3 and is rejected for the same reasons.  
Regarding Claim 4,
Sheller as modified by Deutschmann discloses the method of claim 3, in addition, Sheller discloses that determining the first set of usage attributes further comprises:
Identifying, from a database of option characteristics, the first set of usage attributes that can be used to monitor the user option based on hardware capabilities of the computing device (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; parameters, for example); and
Deutschmann discloses that determining the first set of usage attributes further comprises:
Identifying, from a database of option characteristics, the first set of usage attributes that can be used to monitor the user option based on hardware capabilities of the computing device (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 29, 30, 37, 38, and associated figures; determining combinations of behaviometric data to use, for example).   
Regarding Claim 14,
Claim 14 is a system claim that corresponds to method claim 4 and is rejected for the same reasons.  
Regarding Claim 5,
Sheller as modified by Deutschmann discloses the method of claim 4, in addition, Sheller discloses adjusting the first set of usage attributes to include and remove select usage attributes in response to detecting a selection of a different user option (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; using different parameters, adding biometric authentication of a certain kind, etc., as examples); and
Deutschmann discloses adjusting the first set of usage attributes to include and remove select usage attributes in response to detecting a selection of a different user option (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 29, 30, 37, 38, and associated figures; using different behaviometric data, adding biometric authentication, etc., as examples).  
Regarding Claim 15,
Claim 15 is a system claim that corresponds to method claim 5 and is rejected for the same reasons.  
Regarding Claim 7,
Sheller as modified by Deutschmann discloses the method of claim 1, in addition, Sheller discloses that detecting the discrepancy between the first set of usage attributes and the historic usage attributes comprises determining that a user input received during the access does not match a historic user input received during a previous authenticated access of the service by the user (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures).  
Regarding Claim 17,
Claim 17 is a system claim that corresponds to method claim 7 and is rejected for the same reasons.  
Regarding Claim 9,
Sheller as modified by Deutschmann discloses the method of claim 1, in addition, Sheller discloses while the service is being accessed (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures):
In response to not detecting the discrepancy, appending the first set of usage attributes of the plurality of data streams to the historic usage attributes (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; storing the sensor data for later continuous authentication, for example); and
Receiving an additional plurality of data streams capturing additional usage attributes for comparison with the appended historic usage attributes (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; continuous authentication, for example).  
Regarding Claim 19,
Claim 19 is a system claim that corresponds to method claim 9 and is rejected for the same reasons.  
Regarding Claim 10,
Sheller as modified by Deutschmann discloses the method of claim 1, in addition, Sheller discloses that the discrepancy is detected using a machine learning algorithm trained to compare usage attributes with the historic usage attributes (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; machine learning analysis algorithm, for example).  

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sheller in view of Deutschmann, Chari (U.S. Patent Application Publication 2016/0006730), and Labrique (U.S. Patent Application Publication 2018/0260548).
Regarding Claim 6,
Sheller discloses that the service is an application, and wherein the user option is writing in the application, further comprising (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; keyboard/touchscreen inputs, for example):
Detecting that the user option of writing is being utilized (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures);
Determining,  based on the database of option characteristics, that the first set of usage attributes comprises user fingerprints and speed of inputs (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; parameters, for example); and
Comparing the first set of usage attributes with the historic usage attributes to detect the discrepancy, wherein the discrepancy comprises detection of fingerprints not belonging to the user and detection of the speed of inputs different than a historic speed of inputs by a threshold amount (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures; using the parameters to detect whether a malicious user is present, for example); and
Deutschmann discloses that the service is an email application, and wherein the user option is drafting an email, further comprising (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 29, 30, 37, 38, and associated figures; email, for example):
Detecting that the user option of drafting the email is being utilized (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 29, 30, 37, 38, and associated figures);
Determining,  based on the database of option characteristics, that the first set of usage attributes comprises user fingerprints and speed of inputs (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 29, 30, 37, 38, and associated figures; behaviometric data, for example); and
Comparing the first set of usage attributes with the historic usage attributes to detect the discrepancy, wherein the discrepancy comprises detection of fingerprints not belonging to the user and detection of the speed of inputs different than a historic speed of inputs by a threshold amount (Exemplary Citations: for example, Abstract, Paragraphs 24, 27, 29, 30, 37, 38, and associated figures; using the behaviometric data, for example);
But does not explicitly disclose that the first set of user attributes comprising user fingerprints are during typing, that the first set of user attributes comprises linguistics of text in the email, and that the discrepancy comprises detection of linguistics different from historic linguistics used by the user when drafting emails.  
Chari, however, discloses that the first set of user attributes comprises linguistics of text in the email (Exemplary Citations: for example, Abstract, Paragraphs 23, 26, 27, 33-35, 38, 44, 47, 91-106, and associated figures; linguistic feature extraction and comparing to historic linguistic features previously extracted for continuous authentication, for example); and
That the discrepancy comprises detection of linguistics different from historic linguistics used by the user when drafting emails (Exemplary Citations: for example, Abstract, Paragraphs 23, 26, 27, 33-35, 38, 44, 47, 91-106, and associated figures; imposter user uses different sequences, linguistics, etc., for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the linguistics and other cognitive authentication techniques of Chari into the re-authentication system of Sheller as modified by Deutschmann in order to allow the system to authenticate the user based on additional factors, to ensure that the user is the same user based on linguistics that the user uses, to verify sequences of events that the user normally uses, and/or to increase security in the system.  
Labrique, however, discloses that the first set of user attributes comprising user fingerprints are during typing (Exemplary Citations: for example, Paragraphs 43, 48, 50-53, and associated figures; reading and authenticating fingerprint via touchscreen while user is typing, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the touchscreen based authentication techniques of Labrique into the re-authentication system of Sheller as modified by Deutschmann and Chari in order to allow the system to authenticate fingerprints via touchscreens, to reduce the number of components required by the system, to increase the number of ways in which authentication may be performed, and/or to increase security in the system.  
Regarding Claim 16,
Claim 16 is a system claim that corresponds to method claim 6 and is rejected for the same reasons.  

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sheller in view of Deutschmann and Gordon (U.S. Patent Application Publication 2018/0239883).
Regarding Claim 8,
Sheller as modified by Deutschmann discloses the method of claim 1, in addition, Sheller discloses that each of the plurality of data streams includes information, and wherein detecting the discrepancy between the first set of usage attributes and the historic usage attributes comprises (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures):
Determining that a user input received during the access matches a historic user input received during a previous authenticated session of the service by the user and information associated with the user input received during the access does not correspond to a historic information associated with the historic user input (Exemplary Citations: for example, Abstract, Paragraphs 9-13, 15, 16, 19, 20, 22-32, 35-38, 44-47, 53, 65, and associated figures);
But does not explicitly disclose that the information is timestamp information.  
Gordon, however, discloses that each of the plurality of data streams includes timestamp information, and wherein detecting the discrepancy between the first set of usage attributes and the historic usage attributes comprises (Exemplary Citations: for example, Abstract, Paragraphs 30-33, 45, 46, and associated figures; timestamps associated with sensor data, queries, and the like, for example):
Determining that a user input received during the access matches a historic user input received during a previous authenticated session of the service by the user and a timestamp associated with the user input received during the access does not correspond to a historic timestamp associated with the historic user input (Exemplary Citations: for example, Abstract, Paragraphs 30-33, 45, 46, and associated figures; use of timestamps, sensor data, time windows, timelines, and the like, to determine whether a user is authentic, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the timeline based authentication techniques of Gordon into the re-authentication system of Sheller as modified by Deutschmann in order to allow the system to determine if timelines are accurate, use time windows for comparisons against previous time windows, allow for additional data to be used in authentications, and/or to increase security in the system.  
Regarding Claim 18,
Claim 18 is a system claim that corresponds to method claim 8 and is rejected for the same reasons.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432